DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 has been considered by the examiner.

Drawings
The drawing, Figure 2, is objected to because the words “operatable” in in S101 and “running” as well as “central” in S106 are misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawing, Figure 2, is objected to under 37 CFR 1.83(a) because they fail to show S113 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  the word “startable” in line 2 is misspelled and the word “condition” in line 7 is misspelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Kang et al. (U.S. Publication No. 2018/0201270 A1) hereinafter Kang.

Regarding claim 1, Kang discloses an automatic operating apparatus configured to perform an automatic operation control of automatically operating a host vehicle when an automatic operation startable condition is satisfied, the automatic operating apparatus comprising:
a receiver that receives an execution reservation of the automatic operation control before the automatic operation startable condition is satisfied [see Figure 6 below and see Paragraph 0029 - discusses receiving an execution reservation (for automated lane change) 510 before conditions 530, 620 are satisfied]; and 
a controller that automatically performs the automatic operation control when the automatic operation startable condition is satisfied [see Figure 6 below and see Paragraph 0032 - discusses a controller (ECU 100) executing the lane change request when the current heading of the vehicle is below a threshold (see Figure 6 below - depicts 530 (NO) -> 540 (Reduce) and obtaining current heading again until 530 (YES)] and when a travel state condition associated with a travel state of the host vehicle is satisfied, after the execution reservation is received by said receiver [see Figure 6 below and see Paragraphs 0041-0042 - discusses reading a current lane position of vehicle (determining whether the lane the vehicle travels in is within the center by a threshold), and allowing lane change when condition is also satisfied via controller (ECU 100)].


    PNG
    media_image1.png
    519
    385
    media_image1.png
    Greyscale

Figure 6 of Kang

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ichikawa et al. (U.S. Publication No. 2018/0284790 A1) hereinafter Ichikawa.

Regarding claim 2, Kang discloses the invention with respect to claim 1. 
However, Kang fails to disclose:
wherein said receiver receives an execution instruction of the automatic operation control after the automatic operation startable condition is satisfied,
the automatic operation startable condition includes that localization is completed for the host vehicle, and 
when the execution reservation is received by said receiver, 
a threshold value associated with a localization error  in determining whether or not the localization is completed for the host vehicle is smaller than when the execution instruction is received by said receiver without receiving the execution reservation.

Ichikawa discloses:
wherein a receiver receives an execution instruction of the automatic operation control after an automatic operation startable condition is satisfied [see Paragraph 0053 - discusses a triggered engagement (execution instruction) after automatic driving start condition has been satisfied],
the automatic operation startable condition includes that localization is completed for a host vehicle [see Paragraph 0053 - discusses that the condition is that the positional error of the vehicle is less than a threshold (see Paragraph 0050 - discusses localization process)], and 
when an execution reservation is received by said receiver [see Paragraphs 0060-0061 - discusses adjusting a lever to an automatic engagement condition (execution reservation) to permit automatic engagement], 
a threshold value associated with a localization error  in determining whether or not the localization is completed for the host vehicle is smaller than when the execution instruction is received by said receiver without receiving the execution reservation [see Paragraph 0061 - discusses that even in the automatic engagement mode, the triggered engagement mode is enabled, see Paragraph 0060 - discusses determining a second threshold for a condition of automatic engagement (execution reservation), and that the second threshold is smaller than the error threshold in the automatic driving start condition (execution instruction)].

Ichikawa suggests by including a triggered engagement (execution instruction), restrains an uneasy sense given to an occupant/driver [see Paragraphs 0005-0006].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated driving apparatus as taught by Kang to include a triggered engagement (execution instruction) as taught by Ichikawa in order to restrain uneasy sense given to an occupant/driver after determining automated driving conditions are satisfied [Ichikawa, see Paragraphs 0005-0006].

Ichikawa also suggests that by using the accuracy and freshness of map information, positional error is determined (localization error) as a condition for automatic driving [see Paragraph 0053].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated driving apparatus as taught by Kang to include localization of a vehicle and a threshold comparison of a localization error as taught by Ichikawa in order to determine an accurate and fresh positional error of a vehicle before allowing automated driving [Ichikawa, see Paragraph 0053].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nanri et al. (U.S. Publication No. 2019/0263420 A1) hereinafter Nanri.

Regarding claim 3, Kang discloses the invention with respect to claim 1. Kang further discloses wherein the travel state condition includes that the host vehicle is traveling near a central part of a traffic lane [see Figure 6 below and see Paragraphs 0041-0042 - discusses reading a current lane position of vehicle (determining whether the lane the vehicle travels in is within the center by a threshold), and allowing lane change when condition is satisfied via controller (ECU 100)]

    PNG
    media_image1.png
    519
    385
    media_image1.png
    Greyscale

Figure 6 of Kang

However, Kang fails to disclose wherein the travel state condition includes that behavior of the host vehicle is stable.

Nanri discloses that a travel state condition includes that behavior of a host vehicle is stable [see Figure 8 below and see Paragraph 0114 - discusses that when acceleration/deceleration of a vehicle is less than a threshold value (S14/S15) and the vehicle estimates it self-position then driving support is performed (S18 - see Paragraph 0032 - discusses generating a braking force of the vehicle)].

    PNG
    media_image2.png
    668
    345
    media_image2.png
    Greyscale

Figure 8 of Nanri
Nanri suggests that when vehicle behavior is less than a threshold (acceleration/deceleration), that accuracy position estimation is improved for a vehicle [see Paragraphs 0114-0115].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to include a travel state condition (acceleration/deceleration less than a threshold) as taught by Nanri in order to improve accuracy position estimation for controlling a vehicle [Nanri, see Paragraphs 0114-0115].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ichikawa further in view of Nanri.

Regarding claim 4, Kang and Ichikawa disclose the invention with respect to claim 2. Kang further discloses wherein the travel state condition includes that the host vehicle is traveling near a central part of a traffic lane [see Figure 6 below and see Paragraphs 0041-0042 - discusses reading a current lane position of vehicle (determining whether the lane the vehicle travels in is within the center by a threshold), and allowing lane change when condition is satisfied via controller (ECU 100)]

    PNG
    media_image1.png
    519
    385
    media_image1.png
    Greyscale

Figure 6 of Kang

However, Kang fails to disclose wherein the travel state condition includes that behavior of the host vehicle is stable.

Nanri discloses that a travel state condition includes that behavior of a host vehicle is stable [see Figure 8 below and see Paragraph 0114 - discusses that when acceleration/deceleration of a vehicle is less than a threshold value (S14/S15) and the vehicle estimates it self-position then driving support is performed (S18 - see Paragraph 0032 - discusses generating a braking force of the vehicle)].

    PNG
    media_image2.png
    668
    345
    media_image2.png
    Greyscale

Figure 8 of Nanri
Nanri suggests that when vehicle behavior is less than a threshold (acceleration/deceleration), that accuracy position estimation is improved for a vehicle [see Paragraphs 0114-0115].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to include a travel state condition (acceleration/deceleration less than a threshold) as taught by Nanri in order to improve accuracy position estimation for controlling a vehicle [Nanri, see Paragraphs 0114-0115].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent No. 10,604,139 B2 hereinafter Oyama et al. – discusses executing a request for a automatic driving, determining a vehicle position error, and giving an instruction to start automatic driving.

U.S. Publication No. 2021/0327276 hereinafter Toshihiro et al – discusses performing positional error estimation by comparing vehicle sensor data to high definition map data to determine localization error before performing automated driving control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665